Exhibit 10.10

IRELAND

JAZZ PHARMACEUTICALS PLC

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT GRANT NOTICE

Jazz Pharmaceuticals plc (the “Company”) hereby awards to Participant the number
of restricted stock units (“RSUs”) specified and on the terms set forth below
(the “Award”). The Award is subject to all of the terms and conditions as set
forth herein and in the Company’s 2011 Equity Incentive Plan (the “Plan”) and
the Restricted Stock Unit Award Agreement (the “Award Agreement”), both of which
are attached hereto and incorporated herein in their entirety. Capitalized terms
not explicitly defined herein but defined in the Plan or the Award Agreement
shall have the meanings set forth in the Plan or the Award Agreement. Except as
explicitly provided herein or in the Award Agreement, in the event of any
conflict between the terms in the Award and the Plan, the terms of the Plan
shall control.

 

Participant:     RSU#:     Date of Grant:    

Vesting Commencement Date:

    Number of RSUs:     Consideration:  

Participant’s Services

 

Vesting Schedule:    [                             
                                                ] Issuance Schedule:    One
Ordinary Share will be issued for each RSU which vests at the time set forth in
Section 6 of the Award Agreement.

Data Protection: The undersigned Participant acknowledges, and understands and
agrees that, in signing this Restricted Stock Unit Grant Notice he/she consents
to the Company and any Affiliate sharing and exchanging his/her information held
in order to administer and operate the Plan (including personal details, data
relating to participation, salary, taxation and employment and sensitive
personal data e.g. data relating to physical or mental health, criminal
conviction or the alleged commission of offences) (the “Information”) and
Participant further consents to the Company and any Affiliate providing the
Company’s or Affiliates’ agents and/or third parties with the Information for
the administration and operation of the Plan. Participant accepts that this may
involve the Information being sent to a country outside the European Economic
Area which may not have the same level of data protection laws as Ireland.
Participant acknowledges that he/she has the right to request a list of the
names and addresses of any potential recipients of the Information and to review
and correct the Information by contacting the local human resources
representative. Participant further acknowledges that the collection, processing
and transfer of the Information is important to Plan administration and that
failure to consent to same may prohibit participation in the Plan.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Award Agreement and the Plan. Participant further acknowledges that
as of the Date of Grant, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the Award and supersedes all prior oral and written
agreements on that subject, with the exception of: (i) any employment or
severance arrangement that would provide for vesting acceleration of the Award
upon the terms and conditions set forth therein and (ii) any compensation
recovery policy that is adopted by the Company or is otherwise required by
applicable law. By accepting this Award,



--------------------------------------------------------------------------------

IRELAND

 

Participant consents to receive Plan documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

JAZZ PHARMACEUTICALS PLC     PARTICIPANT: By:             Signature      
Signature Title:         Date:     Date:          

ATTACHMENTS: Award Agreement, 2011 Equity Incentive Plan



--------------------------------------------------------------------------------

IRELAND

 

ATTACHMENT I

RESTRICTED STOCK UNIT AWARD AGREEMENT



--------------------------------------------------------------------------------

IRELAND

 

JAZZ PHARMACEUTICALS PLC

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”) and in consideration of
your services, Jazz Pharmaceuticals plc (the “Company”) has awarded you a
Restricted Stock Unit Award (the “Award”) under its 2011 Equity Incentive Plan
(the “Plan”) for the number of restricted stock units (the “RSUs”) set forth in
the Grant Notice. Capitalized terms not explicitly defined in this Agreement
shall have the same meanings given to them in the Plan or the Grant Notice, as
applicable. Except as otherwise explicitly provided herein, in the event of any
conflict between the terms in this Agreement and the Plan, the terms of the Plan
shall control.

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.

1. GRANT OF THE AWARD. This Award represents your right to be issued on a future
date the number of Ordinary Shares that is equal to the number of RSUs indicated
in the Grant Notice. As of the Date of Grant, the Company will credit to a
bookkeeping account maintained by the Company for your benefit (the “Account”)
the number of RSUs subject to the Award. This Award was granted in consideration
of your services to the Company. Except as otherwise provided herein, you will
not be required to make any payment to the Company (other than past and future
services to the Company) with respect to your receipt of the Award, the vesting
of the RSUs or the delivery of the Ordinary Shares to be issued in respect of
the Award; provided, however, that to the extent that any Ordinary Shares issued
upon settlement of your Award are newly issued Ordinary Shares, you must pay in
cash or by check, bank draft or money order payable to the Company an amount
equal to the par value of such number of newly issued Ordinary Shares (rounded
up to the nearest whole cent).

2. VESTING. Subject to Section 11 and the limitations contained herein, your
Award will vest, if at all, in accordance with the vesting schedule provided in
the Grant Notice, provided that vesting will cease upon the termination of your
Continuous Service. Upon such termination of your Continuous Service, the RSUs
credited to the Account that were not vested on the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in such RSUs or the Ordinary Shares to be issued in respect of
such portion of the Award.

3. NUMBER OF RSUS AND ORDINARY SHARES.

(a) The number of RSUs subject to your Award may be adjusted from time to time
for Capitalization Adjustments, as provided in the Plan.

(b) Any additional RSUs that become subject to the Award pursuant to this
Section 3 shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other RSUs covered by your Award.

 

1.



--------------------------------------------------------------------------------

IRELAND

 

(c) Notwithstanding the provisions of this Section 3, no fractional Ordinary
Shares or rights for fractional Ordinary Shares shall be created pursuant to
this Section 3. The Board shall, in its discretion, determine an equivalent
benefit for any fractional Ordinary Shares or fractional Ordinary Shares that
might be created by the adjustments referred to in this Section 3.

4. SECURITIES LAW COMPLIANCE. You may not be issued any Ordinary Shares in
respect of your Award unless either (i) the Ordinary Shares are registered under
the Securities Act; or (ii) the Company has determined that such issuance would
be exempt from the registration requirements of the Securities Act. Your Award
also must comply with other applicable laws and regulations governing the Award,
and you will not receive such Ordinary Shares if the Company determines that
such receipt would not be in material compliance with such laws and regulations.

5. TRANSFER RESTRICTIONS. Your Award is not transferable, except to your legal
personal representatives in the event of your death. In addition to any other
limitation on transfer created by applicable securities laws, you agree not to
assign, hypothecate, donate, encumber or otherwise dispose of any interest in
any of the Ordinary Shares subject to the Award until the Ordinary Shares are
issued to you in accordance with Section 6 of this Agreement. After the Ordinary
Shares have been issued to you, you are free to assign, hypothecate, donate,
encumber or otherwise dispose of any interest in such Ordinary Shares provided
that any such actions are in compliance with the provisions herein and
applicable securities laws.

6. DATE OF ISSUANCE.

(a) The Company will deliver to you a number of Ordinary Shares equal to the
number of vested RSUs subject to your Award, including any additional RSUs
received pursuant to Section 3 above that relate to those vested RSUs on the
applicable vesting date(s). However, if a scheduled delivery date falls on a
date that is not a business day, such delivery date shall instead fall on the
next following business day. Notwithstanding the foregoing, in the event that
(i) you are subject to the Company’s Policy Regarding Stock Trading by Executive
Officers, Directors and Other Designated Employees (or any successor policy)
(the “Policy”), the Company’s Policy Against Trading on the Basis of Inside
Information, or you are otherwise prohibited from selling Ordinary Shares in the
open market and any Ordinary Shares covered by your Award are scheduled to be
delivered on a day (the “Original Distribution Date”) that does not occur during
an open “window period” applicable to you or a day on which you are permitted to
sell Ordinary Shares pursuant to a written plan that meets the requirements of
Rule 10b5-1 under the Exchange Act, as determined by the Company in accordance
with the Policy, or does not occur on a date when you are otherwise permitted to
sell Ordinary Shares in the open market, and (ii) the Company elects not to
satisfy its tax withholding obligations by withholding Ordinary Shares from your
distribution, then such Ordinary Shares shall not be delivered on such Original
Distribution Date and shall instead be delivered on the first business day of
the next occurring open “window period” applicable to you pursuant to the Policy
(regardless of whether you are still providing Continuous Service at such time)
or the next business day when you are not prohibited from selling Ordinary
Shares in the open market. The form of such delivery of the Ordinary Shares
(e.g., a share certificate or electronic entry evidencing such Ordinary Shares)
shall be determined by the Company.

 

2.



--------------------------------------------------------------------------------

IRELAND

 

(b) Notwithstanding the foregoing, if you are or become a U.S. taxpayer subject
to Section 409A of the Code or any state law of similar effect, the provisions
of Appendix A to this Agreement will apply instead of Section 6(a) above.

7. DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, share dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence shall not apply with respect to any Ordinary Shares
that are delivered to you in connection with your Award after such Ordinary
Shares have been delivered to you.

8. RESTRICTIVE LEGENDS. The Ordinary Shares issued in respect of your Award
shall be endorsed with appropriate legends determined by the Company.

9. AWARD NOT A SERVICE CONTRACT.

(a) Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth in Section 2 herein or the
issuance of the Ordinary Shares in respect of your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company or an Affiliate of any right that it may have to terminate you,
subject to applicable law, and without regard to any future vesting opportunity
that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by providing Continuous Service (not through the act of being hired,
being granted this Award or any other award or benefit) and that the Company has
the right to reorganize, sell, spin-out or otherwise restructure one or more of
its businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right to terminate your Continuous
Service at any time, or any right the Company may have to terminate you, subject
to applicable law.

 

3.



--------------------------------------------------------------------------------

IRELAND

 

10. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of the Ordinary Shares
subject to your Award, or at any time thereafter as requested by the Company,
you hereby authorize any required withholding from the Ordinary Shares issuable
to you and/or otherwise agree to make adequate provision in cash for any sums
required to satisfy the tax and social security withholding obligations of the
Company or any Affiliate which arise in connection with your Award (the
“Withholding Taxes”). Additionally, the Company may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means:
(i) withholding from any compensation otherwise payable to you by the Company;
(ii) causing you to tender a cash payment; or (iii) permitting or requiring you
to enter into a “same day sale” commitment with a broker-dealer that is a member
of the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the Ordinary Shares to be delivered in
connection with your RSUs to satisfy the Withholding Taxes and whereby the FINRA
Dealer irrevocably commits to forward the proceeds necessary to satisfy the
Withholding Taxes directly to the Company and/or its Affiliates.

(b) Unless the tax and social security withholding obligations of the Company
and/or any Affiliate are satisfied, the Company shall have no obligation to
deliver to you any Ordinary Shares.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Ordinary Shares or it is determined after the delivery of
Ordinary Shares to you that the amount of the Company’s withholding obligation
was greater than the amount withheld by the Company, you agree to indemnify and
hold the Company harmless from any failure by the Company to withhold the proper
amount.

11. CHANGE IN CONTROL.

(a) If your Continuous Service terminates either within twelve (12) months
following or one (1) month prior to the effective date of a Change in Control
due to an Involuntary Termination Without Cause, the vesting of the RSUs subject
to this Award shall be accelerated in full. In order to give effect to the
intent of this provision, in the event of your Involuntary Termination Without
Cause, notwithstanding anything to the contrary set forth in the Plan or
Section 2 of this Agreement, in no event will any portion of this Award be
forfeited or terminate any earlier than one (1) month following such termination
date.

(b) For purposes of this Agreement, “Involuntary Termination Without Cause”
means the involuntary termination of your Continuous Service for reasons other
than death, Disability, or Cause. For this purpose, “Cause” means the occurrence
of any of the following events that has a material negative impact on the
business or reputation of the Company or an Affiliate: (i) your conviction for
any criminal offence (other than an offence under any road traffic legislation
in Ireland, the United Kingdom or elsewhere for which a fine or

 

4.



--------------------------------------------------------------------------------

IRELAND

 

non-custodial penalty is imposed) or any offence under any regulation or
legislation relating to insider dealing, fraud or dishonesty; (ii) your
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company or an Affiliate; (iii) your intentional, material violation
of any contract or agreement between you and the Company or an Affiliate, or of
any statutory duty owed to the Company or an Affiliate; (iv) your unauthorized
use or disclosure of the Company’s or an Affiliate’s confidential information or
trade secrets; or (v) your gross misconduct. The determination that a
termination of your Continuous Service is either for Cause or without Cause
shall be made by the Company (or an Affiliate, if applicable) in its sole
discretion. Any determination by the Company (or an Affiliate, if applicable)
that your Continuous Service was terminated by reason of dismissal without Cause
for the purposes of this Agreement shall have no effect upon any determination
of the rights or obligations of you or the Company for any other purpose.

12. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue Ordinary Shares pursuant to this
Agreement. You shall not have voting or any other rights as a shareholder of the
Company with respect to the Ordinary Shares to be issued pursuant to this
Agreement until such Ordinary Shares are issued to you pursuant to Section 6 of
this Agreement. Upon such issuance, you will obtain full voting and other rights
as a shareholder of the Company. Nothing contained in this Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.

13. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers and directors to
sell Ordinary Shares only during certain “window” periods and the Company’s
insider trading policy, in effect from time to time.

14. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing (including electronically) and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, fourteen
(14) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. Notwithstanding the
foregoing, the Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic means.
By accepting this Award you consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

15. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

 

5.



--------------------------------------------------------------------------------

IRELAND

 

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

16. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control. In addition, your Award (and any compensation paid or Ordinary Shares
issued under your Award) is subject to recoupment in accordance with the
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law.

17. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

18. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.

19. AMENDMENT. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting

 

6.



--------------------------------------------------------------------------------

IRELAND

 

your rights hereunder may be made without your written consent; provided,
however, that notwithstanding the foregoing or anything in the Plan to the
contrary and to the extent permitted by applicable law, you hereby acknowledge
and agree that this Agreement may be amended without your consent if the Board
determines, in its discretion, that such amendment is necessary for legal,
regulatory or tax reasons due to a change in the entity for which you render
service. Without limiting the foregoing, the Board reserves the right to change,
by written notice to you, the provisions of this Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision, provided that any such change shall be applicable
only to rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

20. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

21. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of this Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

*            *            *

This Restricted Stock Unit Award Agreement will be deemed to be signed by you
upon the signing by you of the Restricted Stock Unit Grant Notice to which it is
attached.

 

7.



--------------------------------------------------------------------------------

IRELAND

 

Appendix A

The provisions set forth in this Appendix A shall apply and replace Section 6 in
the Agreement to the extent you are or become a U.S. taxpayer subject to
Section 409A of the Code or any state law of similar effect.

6. DATE OF ISSUANCE.

(a) To the extent your Award is exempt from application of Section 409A of the
Code and any state law of similar effect (collectively “Section 409A”), the
Company will deliver to you a number of Ordinary Shares equal to the number of
vested RSUs subject to your Award, including any additional RSUs received
pursuant to Section 3 above that relate to those vested RSUs on the applicable
vesting date(s). However, if a scheduled delivery date falls on a date that is
not a business day, such delivery date shall instead fall on the next following
business day. Notwithstanding the foregoing, in the event that (i) you are
subject to the Company’s Policy Regarding Stock Trading by Officers, Directors
and Other Designated Employees (or any successor policy) (the “Policy”) or you
are otherwise prohibited from selling Ordinary Shares in the open market and any
Ordinary Shares covered by your Award are scheduled to be delivered on a day
(the “Original Distribution Date”) that does not occur during an open “window
period” applicable to you or a day on which you are permitted to sell Ordinary
Shares pursuant to a written plan that meets the requirements of Rule 10b5-1
under the Exchange Act, as determined by the Company in accordance with the
Policy, or does not occur on a date when you are otherwise permitted to sell
Ordinary Shares in the open market, and (ii) the Company elects not to satisfy
its tax withholding obligations by withholding Ordinary Shares from your
distribution, then such Ordinary Shares shall not be delivered on such Original
Distribution Date and shall instead be delivered on the first business day of
the next occurring open “window period” applicable to you pursuant to the Policy
(regardless of whether you are still providing Continuous Service at such time)
or the next business day when you are not prohibited from selling Ordinary
Shares in the open market, but in no event later than the fifteenth (15th) day
of the third calendar month of the calendar year following the calendar year in
which the Ordinary Shares covered by the Award vest. Delivery of the Ordinary
Shares pursuant to the provisions of this Section 6(a) is intended to comply
with the requirements for the short-term deferral exemption available under
Treasury Regulations Section 1.409A-1(b)(4) and shall be construed and
administered in such manner. The form of such delivery of the Ordinary Shares
(e.g., a share certificate or electronic entry evidencing such Ordinary Shares)
shall be determined by the Company.

(b) The provisions of this Section 6(b) are intended to apply to the extent your
Award is subject to Section 409A because of the terms of a severance arrangement
or other agreement between you and the Company, if any, that provide for
acceleration of vesting of your Award upon your termination of employment or
separation from service (as such term is defined in Section 409A(a)(2)(A)(i) of
the Code (and without regard to any alternative definition thereunder))
(“Separation from Service”) and such severance benefit does not satisfy the
requirements for an exemption from application of Section 409A provided under
Treasury Regulations Section 1.409A-1(b)(4) or 1.409A-1(b)(9) (“Non-Exempt
Severance Arrangement”). To the extent your Award is subject to and not exempt
from application of Section 409A due to application of a Non-Exempt Severance
Arrangement, the following provisions in this Section 6(b) shall supersede
anything to the contrary in Section 6(a).

 

8.



--------------------------------------------------------------------------------

IRELAND

 

(i) If your Award vests in the ordinary course during your Continuous Service in
accordance with the vesting schedule set forth in the Grant Notice, without
accelerating vesting under the terms of a Non-Exempt Severance Arrangement, in
no event will the Ordinary Shares be issued in respect of your Award any later
than the later of: (A) December 31st of the calendar year that includes the
applicable vesting date and (B) the 60th day that follows the applicable vesting
date.

(ii) If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the Date of Grant of your
Award and, therefore, are part of the terms of your Award as of the Date of
Grant, then the Ordinary Shares will be earlier issued in respect of your Award
upon your Separation from Service in accordance with the terms of the Non-Exempt
Severance Arrangement, but in no event later than the 60th day that follows the
date of your Separation from Service. However, if at the time the Ordinary
Shares would otherwise be issued you are subject to the distribution limitations
contained in Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such Ordinary Shares shall not be issued
before the date that is six (6) months following the date of your Separation
from Service, or, if earlier, the date of your death that occurs within such six
(6) month period.

(iii) If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were not in effect as of the date of grant of
the Award and, therefore, are not a part of the terms of your Award on the date
of grant, then such acceleration of vesting of your Award shall not accelerate
the issuance date of the Ordinary Shares, but the Ordinary Shares shall instead
be issued on the same schedule as set forth in the Grant Notice as if they had
vested in the ordinary course during your Continuous Service, notwithstanding
the vesting acceleration of the Award. Such issuance schedule is intended to
satisfy the requirements of payment on a specified date or pursuant to a fixed
schedule, as provided under Treasury Regulations Section 1.409A-3(a)(4).

(c) If your Award is subject to and not exempt from Section 409A (a “Non-Exempt
Award”), then the provisions in this Section 6(c) shall apply and supersede
anything to the contrary that may be set forth in the Plan, the Grant Notice or
in any other section of this Agreement with respect to the permitted treatment
of your Non-Exempt Award:

(i) Any exercise by the Board of discretion to accelerate the vesting of your
Non-Exempt Award shall not result in any acceleration of the scheduled issuance
dates for the Ordinary Shares in respect of the Non-Exempt Award unless earlier
issuance of the Ordinary Shares upon the applicable vesting dates would be in
compliance with the requirements of Section 409A.

(ii) The Company explicitly reserves the right to (A) earlier settle your
Non-Exempt Award to the extent permitted and in compliance with the requirements
of Section

 

9.



--------------------------------------------------------------------------------

IRELAND

 

409A, including pursuant to any of the exemptions available in Treasury
Regulations Section 1.409A-3(j)(4)(ix) and (B) provide that you will receive a
cash settlement equal to the Fair Market Value of the Ordinary Shares that would
otherwise be issued to you, if applicable and in compliance with the
requirements of Section 409A.

(iii) To the extent the terms of your Non-Exempt Award provide that it will be
settled upon a Change in Control or Corporate Transaction, to the extent it is
required for compliance with the requirements of Section 409A, the Change in
Control or Corporate Transaction event triggering settlement must also
constitute a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the Company’s assets,
Section 409A(a)(2)(A)(v) of the Code and Treasury Regulations
Section 1.409A-3(i)(5) (a “409A Change of Control”). To the extent the terms of
your Non-Exempt Award provide that it will be settled upon a termination of
employment or termination of Continuous Service, to the extent it is required
for compliance with the requirements of Section 409A, the termination event
triggering settlement must also constitute a Separation from Service. However,
if at the time the Ordinary Shares would otherwise be issued to you in
connection with your Separation from Service, you are subject to the
distribution limitations contained in Section 409A applicable to “specified
employees,” as defined in Section 409A(a)(2)(B)(i) of the Code, such Ordinary
Shares shall not be issued before the date that is six (6) months following the
date of your Separation from Service, or, if earlier, the date of your death
that occurs within such six (6) month period.

(iv) The provisions in this Agreement for delivery of the Ordinary Shares in
respect of the Non-Exempt Award are intended to comply with the requirements of
Section 409A so that the delivery of the Ordinary Shares to you in respect of
your Non-Exempt Award will not trigger the additional tax imposed under
Section 409A, and any ambiguities herein will be so interpreted.

 

10.



--------------------------------------------------------------------------------

IRELAND

 

ATTACHMENT II

JAZZ PHARMACEUTICALS PLC

2011 EQUITY INCENTIVE PLAN